Citation Nr: 0514767	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  02-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder (lateral meniscectomy residuals).

2.  Entitlement to service connection for a lumbar spine 
disorder, claimed as residual to an injury.

3.  Entitlement to service connection for a cervical spine 
disorder, claimed as residual to an injury.

4.  Entitlement to service connection for a left ankle 
disorder, claimed as residual to an injury.

5.  Entitlement to service connection for arthritis of 
multiple joints.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

9.  Entitlement to service connection for deep vein 
thrombosis of the left leg.

10.  Entitlement to service connection for pseudofolliculitis 
barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard in July 
1982 and was a member until August 1991.  While a member of 
the Army National Guard, he had various periods of active 
duty training (ACDUTRA) and inactive duty training 
(INACDUTRA), including one initial period of ACDUTRA in the 
Army from September 27, 1982, to February 15, 1983, and one 
day of INACDUTRA on December 29, 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued by the 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the appellant's ten 
claims of entitlement to service connection.

In November 2004, a Travel Board hearing was held at the RO 
before Kathleen K. Gallagher who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c), (d).  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  The appellant underwent left knee surgery at age twelve 
and radiographic examination in July 1982, prior to his entry 
into the National Guard, revealed considerable spurring of 
the articular margin of the lateral femoral condyle of both 
medial and lateral aspects, some irregularity of the 
articular surface of the lateral tibial plateau and 
irregularity of the lateral medial condyle; physical 
examination revealed crepitation on movement of the left 
knee. 

2.  While working at his civilian occupation as a truck 
driver on December 27, 1990, the appellant injured his 
cervical spine, lumbar spine, left knee and left ankle in a 
motor vehicle accident.

4.  The appellant was on INACDUTRA on December 29, 1990.

5.  Based on the evidence of record, it is not shown that the 
appellant has any left knee, lumbar spine, cervical spine, 
left ankle disability or arthritis of multiple joints that 
was acquired during any period of ACDUTRA or INACDUTRA, and 
it is not shown that there was a permanent worsening of any 
underlying condition based on any occurrence or event during 
any period of ACDUTRA or INACDUTRA.

6.  Arthritis of the neck, low back and left ankle is not the 
result of an injury or disease incurred or aggravated in line 
of duty during ACDUTRA or from an injury incurred or 
aggravated during INACDUTRA.

7.  The appellant does not have current diabetes mellitus, 
headaches, a psychiatric disorder, deep vein thrombosis or 
PFB that were incurred during any period of ACDUTRA.

8.  The appellant does not have current headaches or 
psychiatric disability or deep vein thrombosis of the left 
leg due to injury that was incurred or aggravated during any 
period of INACDUTRA.

10.  The record does not contain competent medical evidence 
of a nexus between any current left knee, lumbar spine, 
cervical spine or left ankle disorder, including arthritis of 
multiple joints, and injury or disease during any period of 
ACDUTRA or INACDUTRA.

11.  The record does not contain competent medical evidence 
of a nexus between any current diabetes or psychiatric 
disorder or deep vein thrombosis or PFB and injury or disease 
during any period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The pre-existing left knee disorder did not undergo 
aggravation during any period of ACDUTRA or INACDUTRA; a 
separate acquired lumbar spine disorder or cervical spine 
disorder or left ankle disorder was not incurred or 
aggravated in any period of ACDUTRA or INACDUTRA.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2004).

2.  Diabetes mellitus was not incurred in or aggravated in 
any period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 
1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.306 (2004).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated in any period of ACDUTRA or INACDUTRA.  
38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 (2004).

4.  Headaches, deep vein thrombosis of the left leg and PFB 
were not incurred in or aggravated in any period of ACDUTRA 
or INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Appellant's contentions

The appellant testified at his April 2003 personal hearing at 
the RO that he felt pain in his left knee on December 29, 
1990, when he was carrying his heavy duffle bags when ordered 
into duty.  He said that his low back and cervical spine were 
affected at the same time.  See RO Hearing Transcript p. 1.  
The appellant testified that he was seen in the Troop Medical 
Clinic on January 24, 1991, where he was given a profile 
based on neck, lower back, left knee, left ankle injury and 
left leg muscle spasms; he said that he was using a 
wheelchair at that time.  See RO Hearing Transcript pp. 1-2.  
He said that he had been diagnosed with arthritis of the 
neck, back, knee and shoulders and that these were related to 
the knee claim.  See RO Hearing Transcript pp. 8-9.

The appellant further testified that his PFB began in service 
because of military grooming requirements and that he 
currently used medication on a daily basis for the condition.  
He said that he was not seeing a doctor for PFB, that he had 
not been diagnosed with PFB and that he was never seen in 
service for that condition.  See RO Hearing Transcript pp. 2-
4.  

The appellant stated that his headaches began on December 29, 
1990, and that they were related to his lifting and carrying 
of heavy bags on that date.  He said that the headaches occur 
at least three to four times per month and that they are 
severe in nature, lasting several days.  The appellant also 
testified that he had been diagnosed with migraines by his 
orthopedic surgeon.  See RO Hearing Transcript pp. 4-6.  

The appellant stated that the left leg deep vein thrombosis 
was related to his left knee and his diabetes conditions.  
See RO Hearing Transcript pp. 6-8.  

The appellant further testified that his doctor had told him 
that various signs and symptoms manifested in 1982-1983 
demonstrate the onset of the diabetic process.  He cited high 
cholesterol and being overweight as examples.  See RO Hearing 
Transcript pp. 9-10.

The appellant stated that he is suffering from depression and 
anxiety that is related to his service in the National Guard.  
He said that this was caused by his military attachment 
during Operation Desert Storm, as well as his physical 
problems.  See RO Hearing Transcript pp. 10-11.

The appellant provided similar testimony at his November 2004 
Travel Board hearing.  He also stated that his National Guard 
duty on December 29, 1990, was inactive duty training.  See 
Board Hearing Transcript p. 3.  The appellant testified that 
he had been in an accident on December 27, 1990, and that he 
sustained elevated pain in the areas injured in the accident 
due to lifting and carrying military equipment such as duffle 
bags, chairs, food service equipment, radio equipment and 
other equipment.  He contended that his case warranted 
service connection because the pre-existing conditions he had 
from the accident were aggravated and taken to another level.  
The appellant's representative clarified that the appellant 
was arguing that the left ankle, cervical spine, low back, 
arthritis in the joints, left leg deep vein thrombosis, 
headaches and left knee residuals were all aggravated due to 
the events of December 29, 1990.  See Board Hearing 
Transcript pp. 3-4 and p. 8-9.  The appellant reported that 
he had been diagnosed with diabetes mellitus in 1993, but 
that its onset was several years before that as evidenced by 
his high cholesterol level and overweight condition noted at 
the Troop Medical Clinic at Camp Robinson on April 7, 1990, 
when he was on inactive duty training.  See Board Hearing 
Transcript p. 6 and p. 12.  He also stated that he did not 
have a shaving profile while he was in service, although he 
did have problems with it while he was in service.

The evidence of record also includes written statements about 
the events of December 29, 1990.  The appellant submitted a 
statement, in January 2001, in which he declared that while 
he was gathering his Guard equipment in order to report on 
that day, he was in severe pain and, as a result, fell in his 
parking lot.  He maintained that the heavy duffle bags 
affected his injured areas (neck, back, head, shoulders, left 
knee and left ankle) causing him to collapse and that he 
subsequently had to carry those heavy bags into the Armory.

An August 2001 statement from the appellant's spouse states 
that she is a registered nurse.  She stated that she had 
notified her husband's captain on December 28, 1990, about 
the injuries he had suffered the day before.  She further 
stated that she helped her husband to dress, that he would 
not allow her to carry his heavy bags and that, as they 
proceeded outdoors to the car, the appellant fell with all 
that heavy equipment.  She said that his pain intensified all 
over again when they arrived at the Armory and he exited the 
car.

A January 2002 statement from the appellant indicates that he 
was dressed in his battle dress uniform with a neck brace and 
a leg brace over them.  He said that he had to use one 
crutch, too.  The appellant further stated that he grabbed 
his bags, proceeded to the car and fell down.  He said that 
after arriving at the Armory, he suffered there in pain for 
several hours before being sent home.

II.  Medical evidence

Review of the appellant's service medical records reveals 
that the appellant underwent an enlistment examination in 
July 1982; he reported that he had undergone left knee 
surgery for torn cartilage when he was twelve years old.  The 
July 1982 report from an orthopedic consultation indicates 
that there was a healed surgical scar over the lateral and 
anterior lateral aspect of the appellant's left knee.  There 
was no synovial thickening.  There was some irregularity of 
the articular margin of the left femoral condyle.  There was 
no instability of the cruciate or collateral ligaments.  
Extension and flexion of the knee were normal.  There was 
minimal crepitation on movement of the left knee.  
Radiographic examination revealed considerable spurring of 
the articular margin of the lateral femoral condyle of both 
the medial and lateral aspects, as well as some irregularity 
of the articular surface of the lateral tibial plateau.  
There was also a slight irregularity of the lateral medical 
condyle.  The orthopedist rendered a diagnosis of residuals 
of apparent lateral meniscectomy of the left knee with mild 
irregularity of the articular margins without atrophy or 
synovitis.  

The appellant underwent a periodic examination on March 22, 
1986; there were no findings of, or diagnoses of, PFB or 
diabetes mellitus.  The appellant underwent a periodic 
examination on April 7, 1990, and his cholesterol level was 
275 and his weight was 209 pounds at that time; weight loss 
was recommended.  There were no findings of, or diagnoses of, 
PFB or diabetes mellitus.  There is no evidence that the 
appellant received any treatment at the National Guard on 
December 29, 1990, although reports from his primary care 
physician, dated December 28, 1990, indicate that 
radiographic examination of the ankle, knee, cervical spine 
and lumbar spine were negative and that physical examination 
had resulted in clinical impressions of neck pain, low back 
pain, left ankle pain and left knee pain.

A January 21, 1991, letter from the appellant's primary care 
physician to the National Guard states that the appellant had 
been diagnosed with neck pain, low back pain, left knee pain, 
left ankle pain and muscle spasm in his left leg.  The doctor 
stated that the appellant was wearing a neck collar and a 
knee brace, that he was taking physical therapy and making 
intermittent office visits.  The doctor also advised that any 
movement of any kind caused pain to the appellant, advised 
against any kind of travel and stated that prolonged sitting, 
standing or any other type of activity could cause damage to 
the areas already injured.  On January 24, 1991, the 
appellant was evaluated at the Troop Medical Clinic; he was 
noted to have been off work due to pain of the left knee, 
left ankle, neck and lower back.  Low back pain was observed 
with all movement; extension and flexion of the left knee was 
restricted secondary to pain and the left ankle had decreased 
range of motion.  The appellant was placed on a 30-day 
profile.  An April 24, 1991 letter from the appellant's 
orthopedic surgeon states that the appellant was suffering 
from the residuals of a cervical spine strain.  The doctor 
said that his lumbar spine had improved and that the left 
knee and the left ankle were normal.  The surgeon further 
stated that the appellant's neck problem disqualified him 
from participating in active military duty; the appellant was 
subsequently found to not meet the medical fitness standards 
for retention due to a cervical spine strain.  

Review of the private medical evidence of record reveals 
additional records from the appellant's orthopedic surgeon.  
An April 1994 note includes diagnoses of anterior compartment 
impingement of the left knee with synovitis and plica and 
recurrent tear of the lateral meniscus.  The surgical note 
indicates that, while the appellant had had a previous 
lateral meniscectomy, there was still meniscus present and a 
recurrent tear of the lateral meniscus such that the surgeon 
had to completely remove the offending meniscal material that 
was causing the inflammation of the posterior and anterior 
lateral compartment.  

A February 1997 report indicates that the appellant presented 
for treatment in November 1996, and that the doctor rendered 
diagnoses of cervical strain with straightening of the lumbar 
lordosis, sprain of the lumbar spine and possible internal 
derangement of the left knee.  The appellant subsequently 
reported that he had been involved in a minor car wreck in 
December 1996.  The doctor stated that the appellant's 
symptoms began to improve in January 1997, and that, in 
February 1997, the cervical spine demonstrated a satisfactory 
range of motion (although the appellant complained of some 
pain at the base of the neck) and the lumbar spine was 
normal.  In addition, there was some low-grade synovitis of 
the left knee with evidence of pain on motion.  

A May 1998 note states that the appellant was involved in a 
motor vehicle accident two weeks prior to the office visit; 
he strained his neck and left shoulder as a result of his car 
being struck on the left rear door.  The surgeon noted that 
he had previously treated the appellant for lumbar disc 
syndrome in 1997.  The doctor rendered diagnoses that 
included cervical strain.  In June 1998, the appellant was 
noted to have responded to treatment.  

In a June 2001 report, the physician stated that the 
appellant had presented for an evaluation of the ten service 
connection claims at issue in this case.  The doctor reviewed 
the appellant's history and noted that he had been diagnosed 
with acute cervical and lumbar strain, strain of the left 
knee and strain of the left ankle after the December 27, 
1990, motor vehicle accident, that the appellant had been on 
active duty in December 1990, that he suffered a cervical 
strain in a motor vehicle accident in October 1996, and that 
he presented with current complaints of persistent chronic 
neck pain, low back pain, knee pain and left ankle pain.  
Radiographic examination revealed osteoarthritic changes of 
the left knee, early lumbar degenerative disc disease, 
facetal arthritis of the cervical spine and the lumbar spine 
and evidence of degeneration of the medial malleolus.  
Records from the beginning of 2002 indicate that the 
appellant had been diagnosed with cervical disc displacement, 
lumbar and lumbosacral disc degeneration and internal 
derangement of the knee.

A March 2002 report from the appellant's treating internist 
indicates that he had been treating the appellant since 1993, 
and that the treatment was for left leg thrombophlebitis.  
The doctor further stated that he again saw the appellant in 
July 1997, and that diabetes mellitus was diagnosed at that 
time.  The doctor stated that the appellant did not have 
clinical diabetes in 1993, but that the natural history of 
this illness is known to begin several years earlier and that 
it was possible for the diabetic process to begin several 
years before the onset of symptoms.  The internist also 
stated that the appellant was being treated for depression, 
PTSD, and erectile dysfunction but did not disclose the data 
upon which he relied in listing those diagnoses.

A May 2002 letter from the appellant's therapist indicates 
that the appellant continued to have symptoms of depression, 
anxiety, sleep disturbance, inability to concentrate and 
memory/concentration problems that he said were caused by 
multiple physical disabilities.  The therapist opined that 
the appellant was suffering from a dysthymic disorder 
associated with his physical conditions.


III.  Legal Requirements For Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  "The term 'active 
military, naval, or air service' includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).  It 
follows from this that service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; see McManaway v. West, 13 Vet. App. 
60, 67 (1999) (quoting Brooks v. Brown, 5 Vet. App. 484, 485 
(1993) (discussing 38 U.S.C. §§ 101(24), 1131) (stating that 
the law "permits service connection for persons on inactive 
duty [training] only for injuries, not diseases, incurred or 
aggravated in line of duty").  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the claimant currently has the 
disability for which benefits are being claimed.

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1111, 1112, 1153; 38 C.F.R. 
§ 3.304(b), 3.306, 3.307, 3.309.  The advantages of these 
evidentiary presumptions do not extend to those who claim 
service connection based on a period of ACDUTRA or INACDUTRA.   
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that 
the Board did not err in not applying presumptions of sound 
condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any 
service-connected disabilities from that period); McManaway, 
13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70, 
for the proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  Thus, the evidentiary burden is 
on the appellant to show that he became disabled from an 
injury or disease incurred in line of duty during ACDUTRA or 
from an injury incurred in line of duty during INACDUTRA.

Any individual who, when authorized or required by competent 
authority, assumes an obligation to perform ACDUTRA or 
INACDUTRA, and who is disabled from an injury incurred while 
proceeding directly to or returning directly from such 
ACDUTRA or INACDUTRA, shall be deemed to have been on ACDUTRA 
or INACDUTRA, as the case may be.  VA will determine whether 
such individual was so authorized or required to perform such 
duty and whether the individual was disabled from injury so 
incurred.  In making such determination, there shall be taken 
into consideration the hour on which the individual began to 
proceed or return; the hour on which the individual was 
scheduled to arrive for or ceased to perform such duty; the 
method of travel employed; the itinerary; the method in which 
the travel was performed; and the immediate cause of 
disability.  Whenever any claim is filed alleging that the 
claimant is entitled to benefits by reason of this 
subsection, the burden of proof shall be on the claimant.  
38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In accordance with 38 U.S.C.A. § 106, VA has the authority to 
determine whether the appellant was in active service, 
including INACDUTRA, at the time a claimed injury occurred.  
VA regulations governing requirements for establishing 
service for VA benefits purposes require military service 
department verification of the appellant's service.  See Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203.  
"[O]nly official service department records can establish if 
and when an individual was serving on active duty, [ACDUTRA], 
or [INACDUTRA]."  Cahall v. Brown, 7 Vet. App. 232, 237 
(1994).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

When a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

IV.  Analysis

Records received from the Army National Guard establish that 
the appellant's status on December 29, 1990, was INACDUTRA.  
The National Guard documents indicate that he was not on 
active duty at any time between July 11, 1990, and August 7, 
1991, and that he had no credible service for retirement pay 
during that same period.  

Because the appellant contends that he incurred or aggravated 
disabilities on the way to reporting for INACDUTRA on 
December 29, 1990, an issue in this case is the point at 
which the appellant entered into the status of INACDUTRA.  It 
appears from the newspaper articles submitted by the 
appellant that his unit was supposed to report at the Armory 
by 0800 hours on December 29, 1990.  It is clear from the 
evidence of record that the appellant was injured in a work-
related accident on December 27, 1990; he claims to have 
aggravated those injuries while he was on INACDUTRA on 
December 29, 1990.  Both the appellant and his spouse have 
described a fall that occurred before he entered his vehicle 
and began the trip to the Armory.  

While neither section 106(d) of the statute nor 
section 3.6(e) of the regulations include the words 'portal-
to-portal', review of the legislative history of Public Law 
881, 84th Congress indicates that the phrase was discussed.  
See, e.g., Servicemen's and Veterans' Survivors' Benefits 
Act:  Hearings Before the Select Committee on Survivors 
Benefits, 84th Cong., 1st Sess. 56-57 (1955).  Although 
sections 106(d) and 3.6(e) and the pertinent legislative 
history include the terms 'proceeding', 'en route', 'travel', 
and 'using transportation facilities of his own choosing', 
there is no conclusive evidence that the reservist had to be 
using some mode of transportation before s/he would come 
under the purview of the legislation.  On the other hand, 
there is no definitive evidence that the coverage extended 
from the point in time at which the reservist opened the door 
of his/her home to leave for INACDUTRA to the point in time 
at which s/he opened the door of the home upon return from 
INADUTRA.  Purely for the sake of argument and to afford the 
appellant the most liberal possible interpretation, the Board 
will, however, assume such literal portal-to-portal coverage 
in analyzing the appellant's issues of entitlement to service 
connection.

With regard to the appellant's claims for service connection 
for PFB, deep vein thrombosis, depression or other 
psychiatric disorder, headaches and diabetes mellitus, the 
Board notes that these are not injuries, and service 
connection can not legally be granted for any one of these 
claimed disorders based on any incident of INACDUTRA.

There has been no dispute that the appellant's original left 
knee condition -- which resulted in surgery when he was 
twelve years old -- preexisted his active service, and 
therefore was not incurred during ACDUTRA or INACDUTRA.  This 
childhood condition is clearly documented in the record, and 
there has been no assertion or any indication that it 
occurred during any type of military duty.  Furthermore, the 
Board notes that the pre-service July 1982 medical 
examination that indicated that the left knee condition had 
preexisted the appellant's military service, that it had 
required surgery, and that degenerative changes were shown on 
x-rays.  The Board finds such evidence sufficient to 
establish that the appellant's left knee disorder preexisted 
his military service.

Likewise, the appellant admits that he suffered injuries to 
his left knee, left ankle, cervical spine and lumbar spine 
and left leg spasms as a result of the December 27, 1990, 
motor vehicle accident.  The medical evidence of record, 
including that relating to the appellant's associated Workers 
Compensation benefits, refers to the existence of these 
injuries after the December 27, 1990, accident.  The Board 
finds such evidence sufficient to establish that the 
appellant's left knee condition was aggravated by this 
accident and that the left ankle, lumbar spine, cervical 
spine and left leg spasms were incurred due to the accident.  

The appellant states that he suffered aggravation of all of 
those injuries as a result of his December 29, 1990, day of 
INACDUTRA.  He and his wife maintain that the aggravation 
occurred while on his way to report for INACDUTRA on 
December 29, 1990.  The appellant's representative has stated 
that the appellant contends that service connection for the 
left ankle, cervical spine, low back, arthritis in the 
joints, left leg deep vein thrombosis, headaches and left 
knee residuals is warranted because they were all aggravated 
due to the events of December 29, 1990.  See Board Hearing 
Transcript pp. 3-4 and p. 8-9.  

However, the appellant has supplied no competent evidence of 
record to indicate that any such aggravation of the claimed 
conditions occurred during the December 29, 1990, period of 
INACDUTRA.  On the other hand, there is medical evidence of 
record that the appellant suffered intercurrent injuries to 
include a cervical strain due to a car accident n October 12, 
1996, and neck and shoulder injuries in a car accident on May 
8, 1998.  In addition, the appellant's treating orthopedist 
stated, in April 1991, that the appellant's lumbar spine had 
improved and that examination of the left knee and left ankle 
was normal.  Furthermore, the appellant's lumbar spine was 
described as normal in February 1997.

The Board also notes that the appellant and his spouse have 
described the aggravation of the claimed injuries as an 
increase in his pain level, with severe headache and body 
aches.  However, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part 
on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  The appellant has not provided any 
competent medical evidence to establish that his pain was 
related to an aggravation of an underlying malady or that it 
represented any new malady.

An increase in the severity of a preexisting condition, as 
distinguished from the mere recurrence of manifestations of 
the pre-service condition, is required to establish service 
connection for a preexisting injury or disease on the basis 
of aggravation.  Evidence of temporary flare-ups symptomatic 
of an underlying preexisting condition, alone or without 
more, does not satisfy the level of proof required of a non-
combat appellant to establish an increase in disability.  
Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  

The appellant has argued that he suffered aggravation of his 
pre-existing headaches, multiple joint arthritis and of his 
left knee, left ankle, left leg, lumbar spine and cervical 
spine injuries due to a fall in his driveway, due to the 
rigors of travel, and due to getting out of his car and into 
the Armory on December 29, 1990.  Whenever any claim is filed 
alleging that the claimant is entitled to benefits by reason 
of 38 C.F.R. § 3.6(e), as in this case, the regulation states 
that the burden of proof shall be on the claimant.  The 
appellant has not provided any competent proof that he 
suffered an injury or any aggravation of a pre-existing 
injury between the time he left his house on December 29, 
1990, and the time he checked in at the Armory for his period 
of INACDUTRA on that day or during his travel back home that 
day.  The Board also notes that the appellant's descriptions 
of his actions on that day have included the wearing a leg 
brace and a neck brace and using a crutch, as well as 
engaging in the moving/hauling of military equipment such as 
duffle bags, chairs, food service equipment, radio equipment 
and other equipment.

While service connection may be shown directly or, for 
certain "chronic diseases," such as a arthritis or psychosis, 
presumed, if the disease manifested to a degree of 10 percent 
or more within one year after the date of separation from 
service, presumptive periods do not apply to ACDUTRA or 
INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, favorable application of 38 C.F.R. 
§§ 3.307, 3.309 (presumption of service incurrence), 3.306 
(presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 
(presumption of soundness) is not available in this appeal. 

The rating criteria for diabetes mellitus are listed under 
Diagnostic Code 7913, 38 C.F.R. § 4.119.  Under Diagnostic 
Code 7913 a 10 percent, or compensable rating, is assigned 
where the diabetes is manageable by a restricted diet.  A 20 
percent rating is assigned where insulin is required and a 
restricted diet, or use of an oral hypoglycemic agent and a 
restricted diet.  Id. 

The appellant's service medical records are negative for any 
indication of diabetes or elevated glucose levels during his 
ACDUTRA.  He was not treated for any complaints associated 
with diabetes while he was on ACDUTRA in the National Guard 
and there is no diagnosis of diabetes while he was on 
ACDUTRA.  There is no competent evidence of record to relate 
his current diabetes to his ACDUTRA National Guard service.

While the appellant's current symptomatology might satisfy 
the criteria for a compensable rating for diabetes under 
Diagnostic Code 7913, the evidence of record shows that the 
condition was first manifest in 1997, more than 14 years 
after his ACDUTRA service of 1982-1983, and seven years after 
the latest date on which he could have performed ACDUTRA 
(July 10, 1990).  His treating internist stated that the 
appellant did not have clinical diabetes in 1993.  Although 
this doctor also stated that it was possible that the 
appellant's diabetic process began several years prior to the 
onset of the symptoms, the Board notes that the award of 
benefits may not be predicated on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran held to be speculative); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that 
the veteran may have been having some symptoms of multiple 
sclerosis for many years prior to the date of diagnosis 
deemed speculative).  Accordingly, there is no basis to 
establish service connection for diabetes and the appellant's 
claim for service connection for diabetes is denied.

Likewise there is no competent medical evidence of the 
existence of a diagnosis of any psychiatric disorder or deep 
vein thrombosis or headaches or multiple joint arthritis 
during any one of the appellant's periods of ACDUTRA.  There 
is no competent medical evidence of record to demonstrate the 
existence of any psychiatric diagnosis before 2002.  A March 
2002 letter from a social worker indicates that the appellant 
was referred for treatment of depression and anxiety and that 
the initial evaluation occurred in January 2002.  Similarly, 
there is no competent medical evidence of record to 
demonstrate the existence of deep vein thrombosis before 
1993.  There is no evidence of record demonstrating a current 
diagnosis of headaches or migraine headaches.  X-rays of the 
appellant's lumbar spine, neck and left ankle taken in 
December 1990 were negative and arthritis of these joints was 
not demonstrated until October 1996.

The Board notes that the absence of any evidence of diabetes 
or any psychiatric disorder or deep vein thrombosis or 
headaches or multiple joint arthritis in the National Guard 
medical records or persistent symptoms of these claimed 
disorders until years after his last period of Guard 
participation constitutes negative evidence tending to 
disprove the claims that the appellant incurred these 
conditions during his service in the National Guard, 
including during the initial period of ACDUTRA or the day of 
INACDUTRA on December 29, 1990.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by the VA.  
38 C.F.R. § 4.125.  According to the updated criteria, a 
diagnosis of PTSD requires that a claimant be exposed to a 
traumatic event and a response involving intense fear, 
helplessness, or horror.

The competent medical evidence of record does not establish a 
current diagnosis of PTSD; the appellant is currently 
diagnosed with a dysthymic disorder with depression and 
anxiety.  The National Guard medical records do not contain 
any diagnosis of PTSD or other psychiatric disorder.  Post-
service, there is no competent clinical diagnosis of PTSD.  
An internist mentions a diagnosis of PTSD in a March 2002 
written statement, but provides no explanation for it.  
Private health care providers have consistently rendered 
diagnoses of a depressive disorder.  Thus, the preponderance 
of the medical evidence of record indicates that the 
appellant is currently suffering from a depressive disorder, 
not PTSD.  The preponderance of the medical evidence of 
record does not support a past or current diagnosis of PTSD.  
With the preponderance of the evidence against a current 
diagnosis of PTSD, the evidence cannot establish a causal 
connection between the claimed PTSD and service.  As noted 
above, evidence must show that the appellant currently has 
the disability for which service connection is being claimed 
in order for service connection to be established.  
Degmetich, 104 F. 3d at 1332.  Therefore, the Board concludes 
that the appellant's claim for service connection for PTSD 
must be denied.  

Likewise, the competent medical evidence of record does not 
establish a current diagnosis of PFB.  The National Guard 
medical records do not contain any diagnosis of PFB.  Post-
service, there is no competent clinical diagnosis of PFB.  
The preponderance of the medical evidence of record does not 
support a past or current diagnosis of PFB.  With the 
preponderance of the evidence against a current diagnosis of 
PFB, the evidence cannot establish a causal connection 
between the claimed PFB and service.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation and the appellant has failed to 
satisfy the initial element of a service-connection claim, 
medical evidence of a current disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).

In addition, the claims file does not contain competent 
medical evidence to the effect that the appellant currently 
suffers from headaches or that any such reported headaches 
are related to any period of ACDUTRA service.  The Board is 
cognizant of the appellant's own statements to the effect 
that he experiences said symptoms that are due to the 
INACDUTRA aggravation of injuries he experienced from the 
December 27, 1990, motor vehicle accident.  However, the 
evidence does not indicate that he possesses medical 
expertise.  He is not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board has considered the appellant's oral and written 
testimony, as well as the written statements of his 
representative and his spouse, submitted in support of his 
argument that he has the ten claimed conditions as a result 
of his service.  To the extent that their statements 
represent evidence of continuity of symptomatology, without 
more these statements are not competent evidence of a 
diagnosis of any such disorder, nor do they establish a nexus 
between any claimed condition and his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Neither the appellant nor his representative nor 
his spouse (a registered nurse) has shown that s/he has the 
requisite competence.

Since the preponderance of the evidence is against each one 
of the appellant's ten service connection claims, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

IV.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO did provide the appellant with notice 
concerning additional information needed for his ten service 
connection claims in letters sent to the appellant in March 
2001, December 2001, and March 2002, prior to the initial 
decision on the claim in July 2002, as well as in a November 
2003 letter.  The RO informed the appellant he should provide 
medical evidence of a current disability as well as evidence 
showing continuity of the conditions and evidence showing a 
connection between his claimed condition and his diabetes.  
The RO also informed the appellant how it would help him get 
non-VA medical evidence necessary to support his claim and 
that he must give VA enough information about these records 
so that the RO could request them from the person or agency 
who has them.  The September 2003 Statement of the Case (SOC) 
informed the appellant of the regulatory requirements 
regarding service connection.  The appellant was informed of 
the provisions of 38 C.F.R. § 3.159 in the June 2004 
Supplemental Statement of the Case (SOC).  Therefore, VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

Although the notice required by the VCAA was not provided 
until after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or the appellant's response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded a 
personal hearing at the RO and his private medical records 
have been associated with the claims file.  The appellant was 
afforded a Travel Board hearing.  He was provided with the 
text of 38 C.F.R. § 3.159 as well.  The appellant did not 
provide any information to VA concerning treatment records 
that he wanted the RO to obtain for him that were not 
obtained.  Therefore, there is no duty to assist that was 
unmet.

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has also informed the 
appellant in the rating decision and SOC of the reasons for 
the denial of his claims and, in so doing, informed him of 
the evidence that was needed to substantiate those claims.  

VA regulations provide that VA will assist the veteran by 
providing a medical examination or obtaining a medical 
opinion based upon review of the evidence of record if VA 
determines that it is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4)(i).  The regulations further provide, 
in pertinent part, that a medical examination or medical 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but:

(A)  Contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
(B)  Establishes that the veteran suffered an injury in 
service; and 
(C)  Indicates that the claimed disability or symptoms may be 
associated with the established injury in service.

38 C.F.R. § 3.159(c)(4)(i).  

In this case, the evidence does not show that any of the 
claimed conditions began during any qualifying period of 
service, including the INACDUTRA on December 29, 1990.  
Because the Board has concluded that the preponderance of the 
evidence, including other medical evidence, in this case is 
against the underlying premise-i.e., that any disease or 
injury was suffered during any period of the appellant's 
ACDUTRA or on December 29, 1990, it is not necessary to 
obtain a medical examination or medical opinion in order to 
decide the claims in this case.  38 C.F.R. § 3.159(c)(4)(i).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error. 

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case.  Therefore, it 
would not breach the appellant's rights under VCAA and/or the 
implementing regulations for the Board to proceed to review 
the appeal.  Furthermore, the appellant has not asserted that 
his claims require further development or action under VCAA 
or the implementing regulations.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue have been 
properly developed.  Under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a left knee disorder 
(lateral meniscectomy residuals), a lumbar spine disorder, a 
cervical spine disorder, a left ankle disorder, arthritis of 
multiple joints, diabetes mellitus, headaches, a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
deep vein thrombosis of the left leg and PFB is denied.




		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


